DETAILED CORRESPONDENCE
This Office action is in response to the election received November 9, 2020.
The rejection under 35 U.S.C. 103 as being unpatentable over the combination of YOSHIBAYASHI et al (2014/0211334), HANAMURA et al (211/0008730), and WU et al (8,921,024) is withdrawn in view of the amendment to claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the coating of the composition, heating, exposure, post-exposure bake and development to form a cured film.
Claims 1-9 are allowed over the prior art record.
None of the prior art references of record disclose the claimed photosensitive resin composition above comprising a siloxane polymer a 1, 2-quinonediazide-based compound and a compound represented by the Formula 1.  The amendment received on November 9, 2020 recites the proviso that R1, R2, and  R3 are not simultaneously –R4 –E and at least one of R, R, and R is selected from –Y-R6 –E or –R4 –E.  This amendment overcome the rejection over the combination of YOSHIBAYASHI et al (2014/0211334), HANAMURA et al (211/0008730), and WU et al (8,921,024).
YUKAWA et al (2012/0292487) disclose positive resist composition comprising an isocyanurate crosslinkable compound of formula (1) which lack the side group as now claimed see pages 10 and 11, see below:

    PNG
    media_image1.png
    254
    424
    media_image1.png
    Greyscale

ZAMPINI et al (2011/0033801) disclose a composition for overcoated photoresist comprising a crosslinking agent as seen below from paragraph [0012]:

    PNG
    media_image2.png
    809
    412
    media_image2.png
    Greyscale


	SAKAGUCHI et al (2010/0022090) disclose resist underlayer containing a polymer and an epoxy compound as seen below from pages 11 and 12:

    PNG
    media_image3.png
    172
    265
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
February 12, 2021